Page 1 of 6

UN|TED STATES DlSTR|CT COURT
MlDDLE DlSTR|CT OF FLORIDA
FORT MYERS DlV|SlON

UN|TED STATES OF AMER|CA

v_ Case Number: 2:17-cr-83-FtM-38MRM

D|LLON SHUTT USM Number: 69197-018

 

Mark J. Mahoney, Retained (Pro Hac Vice)
70 Niagara St., 3rd F|oor
Buffalo, NY 14202

Samantha Stevins, Retained
2681 Airport Rd -S Ste C-104
Nap|es, FL 34112-4876

JUDGMENT lN A CR|M|NAL CASE

The defendant pleaded guilty to Counts One and Two of the lnformation. The defendant is adjudicated guilty of these
offenses:

Date Offense Count
rifle & section M_n_ss Md£q M§l
18 U.S.C. §§ 2252(a)(2) and Distribution of Child Pornography July 14, 2015 One
2252(b)(1)
18 U.S.C. §§ 2252(a)(4)(B) and Possession of Chi|d Pornography October 21, 2015 Two
2252(b)(1)

The defendant is sentenced as provided in pages 2 through 6 of this judgment The sentence is imposed pursuant to the
Sentencing Reform Act of 1984, as modified by United States v. Booker, 543 US 220 (2005).

|T lS ORDERED that the defendant must notify the United States attorney for this district within 30 days of any change of
name, residence, or mailing address until all fines, restitution, costs and special assessments imposed by this judgment are
fully paid. lf ordered to pay restitution, the defendant shall notify the court and United States attorney of any material change
in the defendant’s economic circumstances

Date of imposition of Judgment:

October 22, 2018

` MU

AHER| PoLsTER cHAPPELL ' '
uNiTED sTATEs DisTRicT Juoc\§`./

October 573 , 2018

 

 

 

AO 2455 (Rev. 11/16) Judgment in a Crimina| Case \ ]_ O\)

Page 2 of 6

Dii|on Shutt
2:17-cr-83-FtM-38MRM

lMPRBONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a
total term of 135 months as to Count 1 and 120 months as to Count 2, each count to run concurrent

The Court makes the following recommendations as to incarceration:

Participation in any and all educational programs, to include vocational and skills training, to which the
defendant would be eiigib|e.

incarceration in a facility capable of attending to the defendant’s medical needs. Court recommends
placement in the Coieman Correctionai Faci|ity. The Court does not object to Coieman assessing the defendant’s
situation and placing him in the appropriate security level based upon all the facts and circumstances outlined for
them in the presentence investigation report and the addendum, as weil as any attachments.

The Defendant shall surrender to the United States Marshai for this district on November 5, 2018, unless
otherwise designated by the Bureau of Prisons.

 

 

 

 

 

 

 

 

RETURN
i have executed this judgment as foilows:
Defendant delivered on to
at ' . with a eertined copy of this judgment
UN|TED STATES MARSHAL
By:

 

Deputy U.S. Marshai

AO 2458 (Rev. 11/16) Judgment in a Criminai Case

Page 3 of 6

Di|ion Shutt
2:17-cr-83-FtMr38MRM

SUPERV|SED RELEASE

Upon release from imprisonment, you wiii be on supervised release for a term of 15 years, each count to run
concurrent.

MANDATORY COND|T|ONS

You must not commit another federai, state or local crime.
You must not unlawfully possess a controlled substance
You must refrain from any unlawful use of a controlled substance You must submit to one drug test within 15
days of release from imprisonment and at least two periodic drug tests thereafter, as determined by the court.

o The above drug testing condition is suspended, based on the court’s determination that you pose a low

risk of future substance abuse.

4. You must cooperate in the collection of DNA as directed by the probation officer.
5. You must comply with the requirements of the Sex Offender Registration and Notification Act (42 U.S.C. § 16901,
et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency
in the location where you reside, work, are a studentl or were convicted of a qualifying offense.

.¢*’.N._‘

The defendant shall comply with the standard conditions that have been adopted by this court (set forth beiow).

The defendant shall also comply with the additional conditions on the attached page.

AO 245B (Rev. 11/16) Judgment in a Criminai Case

Page 4 of 6

Di|ion Shutt
2:17-cr-83-FtM-38MRM

STANDARD COND|T|ONS OF SUPERV|S|ON

As part of your supervised release, you must comply with the following standard conditions of supervision These
conditions are imposed because they establish the basic expectations for your behavior while on supervision and identify
the minimum tools needed by probation officers to keep informedl report to the court about, and bring about
improvements in your conduct and condition.

1.

11.
12.

13.

You must report to the probation office in the federal judicial district where you are authorized to reside within 72
hours of your release from imprisonment, unless the probation officer instructs you to report to a different probation
office or within a different time frame. After initially reporting to the probation oche, the defendant will receive
instructions from the court or the probation officer about how and when the defendant must report to the probation
officer, and the defendant must report to the probation officer as instructed

After initially reporting to the probation office, you will receive instructions from the court or the probation officer
about how and when you must report to the probation officer, and you must report to the probation ocher as
instructedl _

You must not knowingly leave the federal judicial district where you are authorized to reside without first getting
permission from the court or the probation officer,

You must answer truthfully the questions asked by your probation ocher

You must live at a place approved by the probation ocher. if you plan to change where you live or anything about
your living arrangements (such as the people you live with), you must notify the probation officer at least 10 days
before the change. if notifying the probation officer in advance is not possible due to unanticipated circumstances,
you must notify the probation officer-within 72 hours of becoming aware of a change or expected change.

You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the
probation ocher to take any items prohibited by the conditions of your supervision that he or she observes in plain
view. '

You must work full time (at least 30 hours per week) at a lawful type of empioyment, unless the probation officer
excuses you from doing so. if you do not have full-time employment you must try to find full-time employment,
unless the probation officer excuses you from doing so. if you plan to change where you work or anything about
your work (such as your position or your job responsibilities), you must notify the probation officer at least 10 days
before the change. if notifying the probation officer at least 10 days in advance is not possible due to
unanticipated circumstances, you must notify the probation ocher within 72 hours of becoming aware of a change
or expected change. '

You must not communicate or interact with someone you know is engaged in criminal activity. if you know someone
has been convicted of a felony, you must not knowingly communicate or interact with that person without first getting
the permission of the probation officer,

if you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
You must not own, possess, or have access to a firearm, ammunition, destructive devicel or dangerous weapon
(i.e., anything that was designed, or was modified forl the specific purpose of causing bodily injury or death to
another person such as nunchakus or tasers).

You must not act or make any agreement with a law enforcement agency to act as a confidential human source or
informant without first getting the permission of the court.

If the probation officer determines that you pose a risk to another person (inc|uding an organization), the probation
ocher may require you to notify the person about the risk and you must comply with that instruction. The probation
officer may contact the person and confirm that you have notified the person about the risk.

You must follow the instructions of the probation officer related to the conditions of supervision.

U.S. Probation Office Use Oniy

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written
copy of this judgment containing these conditions For further information regarding these conditions, see Overview of
Probation and Supervised Re/ease Conditions, available at: www.uscourts.gov.

Defendant’s Signature: Date:

 

AO 245B (Rev. 11/16) Judgment in a Criminai Case j

Page 5 of 6

Di|ion Shutt
2:17-cr-83-FtM-38MRM

ADD|T|ONAL COND|T|ONS OF SUPERV|SED RELEASE
1. The_defendant shall provide the probation officer access to any requested financial information.

2. The defendant shall participate in a mental health program specializing in sex offender treatment and submit to
polygraph testing for treatment and monitoring purposes The defendant shall follow the probation officer’s
instructions regarding the implementation#of this court directive. Further, the defendant shall contribute to the costs
of such treatment and/or poiygraphs not to exceed an amount determined reasonable by the Probation Officer base
on ability to pay or availability of third party payment and in conformance with the Probation Office’s Siiding Scale
for Treatment Services.

3. The defendant shall register with the state sexual offender registration agency(s) in any state where you residel
visitl are employedl carry on a vocationl or are a student, as directed by your probation officer. The probation ofhcer
will provide state officials with all information required under Florida sexual predator and sexual offender notification
and registration statutes (F.S.943.0435) and/or the Sex Offender Registration and Notification Act (Titie i of the
Adam Waish Chiid Protection and Safety Act of 2006, Pubiic Law 109-248), and may direct you to report to these
agencies personally for required additional processing, such as photographing, fingerprinting, and DNA coilection.

4. The defendant shall have no direct contact with minors (under the age of 18) without the written approval of the
probation officer and shall refrain from entering into any area where children frequently congregate, inciuding:
schoolsl daycare centers theme parks, playgrounds, etc.

5. The defendant is prohibited from possessing, subscribing to, or viewing, any video, magazine, or literature depicting
children in the nude and/or in sexually explicit positions

6. Without prior written approval of the probation ocher, you are prohibited from either possessing or using a computer
(inc|uding a smart phone, a hand-held computer device, a gaming console, or an electronic device) capable of
connecting to an online service or an internet service provider. This prohibition includes a computer at a public
library, an internet cafe, your place of employmentl or an educational facility. A|so, you are prohibited from
possessing an electronic data storage medium (inc|uding a flash drive, a compact disk, and a fioppy disk) or using
any data encryption technique or program. if approved to possess or use a device, you must permit routine
inspection of the device, including the hard drive and any other electronic data storage medium, to confirm
adherence to this condition. The United States Probation Office must conduct the inspection in a manner no more
intrusive than necessary to ensure compliance with this condition. if this condition might affect a third party, including
your empioyer, you must_inform the third party of this restriction, including the computer inspection provision.
Furthermore, probation would need to make accommodations for the defendant because of his hearing disability
and other disabilities so that he is still able to communicate with other individuals

7. The defendant shall submit to a search of his person, residence, place of business, any storage units under the
defendant’s control, computer, or vehicle, conducted by the United States Probation Officer at a reasonable time
and in a reasonable mannerl based upon reasonable suspicion of contraband or evidence of a violation of a
condition of release. Failure to submit to a search may be grounds for revocation. The defendant shall inform any
other residents that the premises may be subject to a search pursuant to this condition.

8. The defendant shall cooperate in the collection of DNAl as directed by the Probation Officer.

9. The mandatory drug testing requirements of the Violent Crime Control Act are waived.

AO 2453 (Rev. 11/16) Judgment in a Criminai Case

Page 6 of 6

Di|ion Shutt
2:17-cr-83-FtM-38MRM

CR|M|NAL MONETARY PENALT|ES

The defendant must pay the following total criminal monetary penalties under the schedule of payments set forth
in the Scheduie of Payments

Assessment JVTA Assessment1 Fine _ Restitution

TOTALS $200.00 $0.00 $0 RESERVED

The Court has reserved on the issue of restitution. A hearing has been scheduled for January 14, 2019 at
11:00 AM. The defendant has waived his presence at this hearing.

SCHEDULE OF PAYMENTS

Unless the court has expressly ordered otherwise in the special instructions above, if this judgment imposes a period of
imprisonment payment of criminal monetary penalties shall be due during the period of imprisonment A|| criminal monetary
penalties except those payments made through the Federal Bureau of Prisons’ inmate Financial Responsibi|ity Program
are made to the clerk of the court, unless otherwise directed by the court, the probation officer, or the United States attorney.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

Payments shall be applied in the following order: (1) assessment, (2) restitution principa|, (3) restitution interest, (4) fine
principai, (5) fine interest, (6) community restitution, (7) JVTA assessmentl (8) penalties, and (9) costs, including cost of
prosecution and court costs

FORFE|TURE

Defendant shall forfeit to the United States those assets previously identihed in the Order of Forfeiture (Doc. #27),
that are subject to forfeiture including the following: (1) a Samsung Gaiaxy 84 in black/green case, modei# SPH-L720T, (2)
a black generic homemade desktop computer, no model or serial number visible, (3) an A|ienware desktop computer, no
visible serial or model number.

*Findings for the total amount of losses are required under Chapters 109/-\, 110,110A and 113A of Titie 18, United States Code for offenses committed
on or after September13, 1994 but before April 23 1996.

 

‘ Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114~22.
" Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Titie 18 for offenses committed on or after
September13, 1994, but before April 23, 1996.

AO 245B (Rev. 11/16) Judgment in _a Criminai Case

